Citation Nr: 0025920	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include chronic arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to June 
1997.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's claims were remanded by the Board in March 2000 
in order that the veteran could be provided a hearing before 
a member of the Board at the RO.  The hearing was held before 
the undersigned member of the Board in July 2000. 


REMAND

At the July 2000 travel Board hearing, the veteran submitted 
additional medical evidence pertinent to both issues on 
appeal.  The veteran expressly declined to waive RO review of 
the additional evidence.  Due process requires that the RO 
review this evidence prior to adjudication of the veteran's 
appeal by the Board.  38 C.F.R. § 20.1304 (1999).

Additionally, at the July 2000 personal hearing, the veteran 
testified that he had received treatment for the disabilities 
at issue by Patricia L. Pierce, D.O. of Redford TWP, 
Michigan, and Dr. Greenwood at a medical clinic in Westland, 
Michigan.  Although a summary statement by Dr. Pierce is of 
record, clinical records of treatment of the veteran have not 
been obtained from either physician.  Such records would be 
useful in adjudication of the issues on appeal.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should contact the veteran and 
request that he provide the name and 
adress of all providers of medical 
treatment for the disabilities at issue 
since service, and any authorization 
necessary for release of the records of 
such treatment to VA.  The RO should 
contact each identified provider, to 
include Patricia L. Pierce, D.O. of 
Redford TWP, Michigan and Dr. Greenwood 
in Westland, Michigan, and request a copy 
of all such treatment records since 1997.  
All obtained clinical records and 
documented responses should be associated 
with the claims folder.

2.  The RO should review the evidence 
submitted by the veteran at the July 2000 
travel Board hearing as well as any other 
additional evidence obtained.  
Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims for 
service connection for a bilateral knee 
disability, and a low back disability, to 
include arthritis.  

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).



- 2 -


